Citation Nr: 0506473	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-01 577	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for post-
operative residuals of a pilonidal cyst with drainage, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the case was 
later transferred to the RO in San Diego, California.  The 
veteran testified before the undersigned at a hearing held at 
the RO in July 2004.

In May 2004, the veteran filed claims of entitlement to 
service connection for hearing disability and tinnitus.  The 
record before the Board at this time reflects that those 
claims are currently undergoing development by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's post-operative residuals of a pilonidal cyst 
with discharge are currently rated by analogy to dermatitis 
or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
That diagnostic code currently provides that a 30 percent 
evaluation is warranted for dermatitis or eczema with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a 12-month period.  A 60 percent rating is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas is affected, or when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).

The veteran was last afforded a VA examination in April 2002, 
at which time he reported experiencing intermittent draining 
sinus since service; he described the drainage as terrible 
smelling and irritative of the surrounding skin.  He noted 
that during draining of the sinus, a burning sensation and 
tenderness is present.  The examiner noted that the area 
involving the pilonidal sinus and the surrounding skin was 
somewhat indurated and thickened, and measured 148.5 square 
centimeters.  The central scar area measured 2 square 
centimeters.  The scar was erythematous, without inflammation 
or skin loss.  The examiner diagnosed active pilonidal sinus.

At his July 2004 hearing before the undersigned, the veteran 
testified that the disorder caused constant pain, as well as 
periodic flare ups occurring in eleven-day cycles.  He 
indicated that he experienced about 16 flare ups in 2002, 18 
flare ups in 2003, and 6 flare ups between January and June 
2004; he essentially described the flare ups as 
incapacitating.  He also indicated that he experienced 
periodic infections and difficulty bending or sitting for 
prolonged periods.  The veteran noted that he wore pads 
occasionally to absorb the fluids released from the sinus.  
He explained that he tended to self-treat his symptoms.

As indicated above, the veteran testified as to frequent and 
prolonged flare ups, and his depiction of the associated 
symptoms arguably describes a condition of greater severity 
than that presented at the April 2002 VA examination.  In the 
Board's opinion, and as the flare ups are fairly frequent, 
the RO should attempt to schedule the veteran for another VA 
examination of his disorder, conducted (to the extent 
possible) during a flare up of the condition.  See Ardison v. 
Brown, 6 Vet. App 405 (1994).

In October 2002, the veteran suggested that the San 
Bernardino Medical Group might have relevant treatment 
records, at least up until 2001.  He has never authorized VA 
to obtain records from the referenced source, and he has 
explained several times that he rarely seeks medical 
treatment for his disorder.  Given, however, that he did 
identify the San Bernardino Medical Group as potentially 
maintaining relevant treatment records, the veteran should be 
allowed an additional opportunity to (if inclined) authorize 
the release of records from that source.

The veteran has also reported receiving treatment at the 
Corona, California VA Community Based Outpatient Clinic 
(CBOC) on occasion for his disorder from 2001 to 2004.  The 
record reflects that the RO has obtained medical records from 
the VA Medical Center in Loma Linda, California, for July 
2001 to June 2004.  While those records include a substantial 
number of records from the Corona CBOC, it is not clear 
whether all Corona CBOC records have been obtained.  The 
record shows that the RO has not requested any medical 
reports from the Corona CBOC directly.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include the San 
Bernardino Medical Group, who may 
possess additional records pertinent 
to the claim on appeal.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by him, to include from the San 
Bernardino Medical Group, which have 
not been secured previously.  In any 
event, the RO should obtain medical 
records for the veteran from the VA 
Community Based Outpatient Clinic in 
Corona, California, for the period 
from January 2001 to the present.  

2.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it must inform him and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should then arrange for a 
VA dermatology examination of the 
veteran to determine the extent and 
severity of his post-operative 
residuals of a pilonidal cyst with 
drainage.  If at all possible, the 
examination should be scheduled for 
a time when the veteran is 
experiencing a flare up of his 
disability.  All indicated studies 
should be performed.  In accordance 
with the latest AMIE worksheets for 
rating pilonidal cysts, the examiner 
is to provide a detailed review of 
the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability.  
The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
disability on his ability to work.  
The rationale for all opinions 
expressed should be provided.  The 
claims files must be made available 
to and reviewed by the examiner.

4.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, to include securing 
any recent treatment records, has 
been conducted and completed in 
full.  The RO should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should 
consider in writing whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, which should include 
citation to 38 C.F.R. § 3.321(b)(1), 
and provide the appellant and his 
representative with an opportunity 
to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


